  Case 1:19-cv-00103-BSJ Document 68 Filed 11/04/20 PageID.1570 Page 1 of 1
                                                                                 FILED
                                                                          2020 NOV 4 AM 10:40
                         IN THE UNITED STATES DISTRICT COURT                    CLERK
                                                                          U.S. DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, NORTHERN DIVISION

                                         *********

BODRERO, et al.,                              )
                                              )     Civil No. 1:19-CV-0103-BSJ
               Plaintiffs,                    )
                                              )     ORDER
vs.                                           )
                                              )
HYDE PARK CITY, et al.,                       )
                                              )
               Defendants.                    )
                                              )

                                         ** **** ***

       On October 29, 2020, Defendant Mike Grunig, by and through counsel of record, filed

Defendant Mike Grunig's Objection to Order Granting Plaintiffs' Motion to Extend Time [ECF

No. 67]. The objection is noted and is hereby DENIED. Counsel is entitled to call any matter to

the Court by filing an appropriate motion.

       SO ORDERED this 4 th day of November, 2020.

                                             BY THE COURT:
